                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                               1:18-cv-356-MOC-WCM

PAMELA NEIGHBOR, NAOMI QUILLEN,           )
                                          )
                  Plaintiffs,             )
                                          )
vs.                                       )                           ORDER
                                          )
JP MORGAN CHASE, N.A., SETERUS, INC., )
                                          )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on a Motion to Dismiss by J.P. Morgan Chase

Bank, N.A. (Doc. No. 13).

       I.      BACKGROUND AND DISCUSSION

       On December 13, 2018, Defendants removed this action from state court. (Doc. No. 1).

Plaintiffs amended their Complaint on February 26, 2019. (Doc. No. 10). In this action,

Plaintiffs have sued Defendants JP Morgan Chase, N.A., and Seterus, Inc., purporting to bring

the following claims: (1) wrongful foreclosure, (2) slander of title, (3) violation of the North

Carolina Unfair and Deceptive Trade Practices Act (the “UDTPA”), (4) violation of the North

Carolina Debt Collection Act (the “NCDCA”), (5) unjust enrichment, (6) constructive trust or

equitable lien, (7) conversion, (8) intentional infliction of emotional distress (“IIED”), and (9)

punitive damages.

       On March 12, 2019, Defendant JP Morgan Chase, N.A. filed the pending motion to

dismiss. (Doc. No. 13). On April 15, 2019, Plaintiffs filed a response in opposition to the

motion to dismiss. (Doc. No. 19). On April 22, 2019, Defendant JP Morgan Chase, N.A. filed a

                                                  1
Reply. (Doc. No. 20). Thus, this matter is ripe for disposition.

        The Court will deny the motion to dismiss at this time and hold it under consideration

pending further development of the record and summary judgment motions.

       II.     CONCLUSION

       Defendant’s motion to dismiss is denied, pending further development of the record, and

the Court will issue a ruling after discovery and the parties’ filing of summary judgment motions.

       IT IS, THEREFORE, ORDERED that:

       1.    Defendant’s Motion to Dismiss, (Doc. No. 13), is DENIED.



 Signed: May 1, 2019




                                                2
